The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application is a continuation of 14/161212 filed on 1/22/14 and now issued as patent 9,922,356 and 15/924,084 filed on 3/16/18 and now issued as patent 11,222,372. 

Claim Objections
	Many of the claims contain grammatical errors involving plurals.  For example, in claim 1, the recitation of "one or more object including," the word object should be in plural form.  This is merely an example of a grammatical error that is found throughout the claims. Applicant is requested to review the claims and make appropriate corrections. 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 19 limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19- as/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
means for receiving customer information
means for receiving an item selection
means for determining extreme limit parameters  
means for generating a series of ... agreements
means for eliminating any … agreements
means for generating … object
means for sending … object
means for receiving a customer response
means for generating an indication
A review of the specification indicates that applicant has not clearly linked or associated any corresponding structure to these means claims.  The only use of means that the examiner was able to find in the specification is in ¶95 and relates to “what Buy 100% online means.”  The structures mentioned in ¶¶140-145 are mere generic recitations of generic computer parts and do not provide any linkage of any of the computer parts to the functionality claimed. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 19 is rejected under 35 USC 112(b) as being indefinite.  Claims 19 invoke 25 USC 112(f) by the use of “means for” language.  The following "means for” language appears in claim 19:
means for receiving customer information
means for receiving an item selection
means for determining extreme limit parameters…
means for generating a series of ... agreements
means for eliminating any … agreements
means for generating … object
means for sending … object
means for receiving a customer response
means for generating an indication
A review of the specification indicates that applicant has not clearly linked or associated any corresponding structure to these means claims.  The only use of means that the examiner was able to find in the specification is in ¶95 and relates to “what Buy 100% online means.”  The structures mentioned in ¶¶140-145 are mere generic recitations of generic computer parts and do not provide any linkage of any of the computer parts to the functionality claimed.  Moreover, as these functions are algorithms, applicant is required to disclose a corresponding algorithm to perform the recited functions.  A review of the specification indicates that there is likewise no corresponding algorithm.  The examiner reminds applicant that a mere statement that one of ordinary skill in the art could use known techniques to perform the algorithms is insufficient to overcome this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19  are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to [what is it directed to] which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims is/are directed to creating a contract for sale of an item, which is a fundamental economic practice, and thus an abstract idea.  The examiner uses claim 1 as representative. 
The following claim elements describe steps utilized by a computing apparatus to create a contract:

receiving customer information from a customer computing device; 
receiving an item selection from the customer computing device; 
determining extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information; 
generating, a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters; 
eliminating any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
generating, one or more object including the series of valid retail installment agreements for the selected item; 
sending, the one or more object to the customer computing device; 
receiving, a customer response from the computing device indicating a selected one of the series of valid retail installment agreements; and 
generating, an indication of the selected one of the series of valid retail installment agreements indicated in the received customer response.

These steps can be performed without or without the assistance of a computer and is similar to other methods and devices that have been found to be directed to abstract ideas. 
The following additional claim elements are generic elements utilized in the apparatus:
Seller server.

Each of these elements separately and in combination do not amount to be significantly more than the abstract idea because they recite generic and conventional computer hardware and processing that would be utilized in a conventional computer implementation of the abstract idea. 
The claims do not recite a practical application because the claims do not describe how any of the steps are performed. 
The generic computer functions utilize a processor performing generic functions of receiving, processing and displaying data. 
The dependent claims, when considered individually and as a whole, likewise do not provide "significantly more" than the abstract idea for similar reasons as the independent claim. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include [additional elements]

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs,, /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-9, 11-15, 17-18 are rejected under 35 USC 102(e) as being anticipated by US 2013/0226683 A1, Bement et al. (hereafter Bement). 

1. A method comprising: 
receiving, in a seller server, customer information from a customer computing device; (Bement ¶35 receives customer information)
receiving, in the seller server, an item selection from the customer computing device; (Bement ¶33 receives a vehicle purchase request)
determining, in the seller server, extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information;  (Bement ¶51 discloses a payment period and incentives)
generating, in the server, a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters; (Bement ¶¶55-56 generates financing agreements that match the customer’s profile)
eliminating, in the seller server, any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; (Bement ¶¶55-56 only shows the financing the customer is eligible for, thus eliminating those that the customer is not eligible for)
generating, in the seller server, one or more object including the series of valid retail installment agreements for the selected item;  (Bement ¶56 generates the options)
sending, from the seller server, the one or more object to the customer computing device; (Bement ¶56 provides the options to the customer)
receiving, in the seller server, a customer response from the computing device indicating a selected one of the series of valid retail installment agreements; and  (Bement ¶56 provides the financing options for the customer to choose; ¶61 provides a summary of the selected financing option, thus disclosing the customer had chosen one of the options and sent it to the seller)
generating, in the seller server, an indication of the selected one of the series of valid retail installment agreements indicated in the received customer response.  (Bement ¶61 provides a summary of the selected financing option)

Claims 7, 13, and 19 are rejected under a similar rationale.

2. The method of claim 1, wherein: 
the seller goal is a yield on the contract for purchase of the item; (Bement ¶51 discloses an interest rate to be charged; an interest rate discloses a yield as a yield is merely a different expression of an interest rate)
the extreme limit parameters are one or more of a maximum possible period payment, a maximum available term length, and a customer payment to income ratio; and (Bement ¶51 discloses a payment period; see also ¶53 for customer income and status)
the seller constraint is one or more of a minimum down payment, a maximum down payment, a minimum period payment, a maximum period payment, a maximum term, a minimum term, a maximum annual percentage rate (APR), and a minimum APR. (Bement ¶51 discloses terms and interest rates for the customer)
Claims 8, 14 are rejected under a similar rationale.

3. The method of claim 2, wherein generating, in the seller server, one or more object including the series of valid retail installment agreements for the selected item comprises generating, in the seller server, one or more object including the series of valid retail installment agreements for the selected item enabling the customer computing device to display a financing interface including at least one user interface element configured to be manipulated by a user of the customer computing device to indicate a user specified parameter selection.  (Bement ¶56 provides a user interface for the user to select a financing option)

Claims 9, 15 are rejected under a similar rationale.

5. The method of claim 1, wherein the item is a motor vehicle.  (Bement ¶29 discloses a vehicle)

Claims 11, 17 are rejected under a similar rationale.

6. The method of claim 1, wherein generating, in the seller server, an indication of the selected one of the series of valid retail installment agreements indicated in the received customer response comprises issuing, in the seller server, a contract for purchase of the item corresponding to terms of the selected one of the series of valid retail installment agreements indicated in the received customer response. (Bement ¶64 creates a purchase contract)

Claims 12, 18 are rejected under a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 10, 16, and 22 are rejected under 35 USC 103(a) as being unpatentable over Bement in view of US 2013/0127991 A1, Brown (hereafter Brown).

As to claims 4, 10, 16, and 22
Bement does not disclose that the user interface element is displayed at the customer computing device as a user selectable dial. 
4. The method of claim 3, wherein the user interface element is displayed at the customer computing device as a user selectable dial. (Brown Fig. 3A-M discloses a dial user interface.)

It would have obvious to modify the user interface of Bement to utilize a dial user interface for the purposes of enhancing the user's sense of control and precision as taught by Brown.  Moreover, it would have been obvious as a matter of simple substitution to substitute the known user interface of Bement with the known dial user interface of Brown with predictable results.  

Claims 10, 16 are rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
            Primary Examiner, Art Unit 3684